

	

		II

		109th CONGRESS

		1st Session

		S. 1911

		IN THE SENATE OF THE UNITED STATES

		

			October 24, 2005

			Mr. Bennett (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for the protection of the flag of the United

		  States, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Flag Protection Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)the flag of the

			 United States is a unique symbol of national unity and represents the values of

			 liberty, justice, and equality that make this Nation an example of freedom

			 unmatched throughout the world;

				(2)the Bill of

			 Rights is a guarantee of those freedoms and should not be amended in a manner

			 that could be interpreted to restrict freedom, a course that is regularly

			 resorted to by authoritarian governments which fear freedom and not by free and

			 democratic nations;

				(3)abuse of the flag

			 of the United States causes more than pain and distress to the overwhelming

			 majority of the American people and may amount to fighting words or a direct

			 threat to the physical and emotional well-being of individuals at whom the

			 threat is targeted; and

				(4)destruction of

			 the flag of the United States can be intended to incite a violent response

			 rather than make a political statement and such conduct is outside the

			 protections afforded by the first amendment to the Constitution.

				(b)PurposeThe

			 purpose of this Act is to provide the maximum protection against the use of the

			 flag of the United States to promote violence while respecting the liberties

			 that it symbolizes.

			3.Protection of

			 the flag of the United States against use for promoting violence

			(a)In

			 generalSection 700 of title 18, United States Code, is amended

			 to read as follows:

				

					700.Incitement;

				damage or destruction of property involving the flag of the United

				States

						(a)Definition of

				flag of the United StatesIn this section, the term flag of

				the United States means any flag of the United States, or any part

				thereof, made of any substance, in any size, in a form that is commonly

				displayed as a flag and that would be taken to be a flag by the reasonable

				observer.

						(b)Actions

				promoting violenceAny person who destroys or damages a flag of

				the United States with the primary purpose and intent to incite or produce

				imminent violence or a breach of the peace, and under circumstances in which

				the person knows that it is reasonably likely to produce imminent violence or a

				breach of the peace, shall be fined not more than $100,000, imprisoned not more

				than 1 year, or both.

						(c)Flag

				burningAny person who shall intentionally threaten or intimidate

				any person or group of persons by burning, or causing to be burned, a flag of

				the United States shall be fined not more than $100,000, imprisoned for not

				more than 1 year, or both.

						(d)Damaging a flag

				belonging to the United StatesAny person who steals or knowingly

				converts to his or her use, or to the use of another, a flag of the United

				States belonging to the United States, and who intentionally destroys or

				damages that flag, shall be fined not more than $250,000, imprisoned not more

				than 2 years, or both.

						(e)Damaging a flag

				of another on Federal landAny person who, within any lands

				reserved for the use of the United States, or under the exclusive or concurrent

				jurisdiction of the United States, steals or knowingly converts to his or her

				use, or to the use of another, a flag of the United States belonging to another

				person, and who intentionally destroys or damages that flag, shall be fined not

				more than $250,000, imprisoned not more than 2 years, or both.

						(f)ConstructionNothing

				in this section shall be construed to indicate an intent on the part of

				Congress to deprive any State, territory, or possession of the United States,

				or the Commonwealth of Puerto Rico of jurisdiction over any offense over which

				it would have jurisdiction in the absence of this

				section.

						.

			(b)Technical and

			 conforming amendmentThe chapter analysis for chapter 33 of title

			 18, United States Code, is amended by striking the item relating to section 700

			 and inserting the following:

				

					

						700. Incitement; damage or destruction of

				property involving the flag of the United

				States.

					

					.

			4.SeverabilityIf any provision of this Act, or the

			 application of such a provision to any person or circumstance, is held to be

			 unconstitutional, the remainder of the Act, and the application of this Act to

			 any other person or circumstance, shall not be affected by such holding.

		

